



COUR DAPPEL DE LONTARIO

RÉFÉRENCE : Amrane c. Abraham, 2022 ONCA 54

DATE : 20220124

DOSSIER : M52696 (C68905)

Les juges
    Roberts, juge Harvison Young et Tzimas (
ad hoc
)

ENTRE

Tahar Amrane

Requérant

et

Carolee Abraham

Intimée

Tahar Amrane, en personne

Nicholas Rolfe, pour l
intimée

Date de laudience : le
    25 novembre 2021

INSCRIPTION

[1]

Le requérant, Tahar Amrane, présente cette motion
    pour réviser la décision de la juge Thorburn. Elle a rejeté la motion du
    requérant pour proroger le délai de réviser la décision de la juge Benotto. La
    juge Benotto avait rejeté sa motion en prorogation de délai pour mettre son
    appel en état.

[2]

Lappel du requérant porte sur une ordonnance du
    12 novembre 2020, rejetant sa poursuite en vertu des règles 21 et 25 des
Règles
    de procédure civile
, R.R.O. 1990, Règl. 194, suite à la motion de
    lintimée, Carolee Abraham.

[3]

La poursuite du requérant est contre lintimée,
    en tant quemployée de la ville de Toronto. Elle se base principalement sur les
    allégations concernant des services de la ville de Toronto disponibles en
    français : dautres employés (pas Mme Abraham) ne lui ont pas fourni de
    services en français ou des services fournis étaient inadéquats et tardifs. Le
    requérant sappuie sur plusieurs articles de
la
Charte canadienne des droits et libertés
pour réclamer des
    dommages-intérêts et des dommages punitifs. La juge de première instance avait
    déterminé que la poursuite navait aucune chance de succès, et quelle était
    frivole et vexatoire.

[4]

Le 15 décembre 2020, le requérant en a interjeté
    appel. Le requérant na pas mis son appel en état selon le délai prescrit par
    les règles. Par conséquent, le 17 mars 2021, le greffier de cette cour a rejeté
    son appel pour retard.

[5]

Le 6 mai 2021, la juge Benotto a rejeté la
    motion du requérant pour proroger le délai pour mettre son appel en état. Elle
    a considéré tous les facteurs pertinents et, comme la juge de première
    instance, elle a conclu que la poursuite navait aucune chance de succès pour
    les motifs suivants:

1.
Le requérant na fourni aucune preuve quil avait lintention de
    faire appel dans le délai requis.

2.
Le délai est long et il ny a pas dexplication pour le retard.

3.
La justice de laffaire exige que la prorogation soit refusée.
Lappel na pas de mérite parce que :

a.

Un individu ne peut être responsable des dommages en vertu de la
Charte
: voir
Vancouver (Ville) c. Ward
,
2010 CSC 27, [2010] 2
    R.C.S. 28.

b.

La
poursuite
contre
    la ville

est
    interdite par
la
Loi de 2006 sur la cité de Toronto
, L.O.
    2006, c. 11, annexe A ;

et aussi par
la
Loi de 1997 sur le
    programme Ontario au travail
, L.O. 1997, c. 25, annexe A
.

[6]

Le 22 juillet 2021, la juge Thorburn a rejeté la
    motion du requérant pour une prorogation de délai pour réviser la décision de
    la juge Benotto, en concluant que :

En vertu du fait que la déclaration qui était
    devant la juge Benotto et qui est devant moi est contre lindividu Carolee
    Abraham seul, quun individu ne peut être responsable des dommages en vertu de
    la
Charte
, la justice de laffaire exigeait que la prorogation soit
    refusée par la juge Benotto et la demande de délai pour réviser la décision est
    donc rejetée.

[7]

La juge Thorburn a fini par déterminer que
    laction naurait pas eu la moindre chance de succès. Dans ses motifs, elle
    explique que «  même si M. Amrane avait procédé contre la ville de
    Toronto, une telle poursuite contre la ville est interdite par la
Loi de
    2006 sur la cité de Toronto
, L.O. 2006, c. 11, annexe A et la
Loi de
    1997 sur le programme Ontario au travail
, L.O. 1997, c. 25. »

[8]

Le requérant répète devant nous les mêmes
    arguments que les juges Benotto et Thorburn ont rejetés et nous prie de les trancher
    de nouveau. Ce nest pas notre rôle. En ce qui concerne la révision,
    lintervention permissible de cette cour est circonscrite.

[9]

Une motion au tribunal pour réviser une décision
    rendue par une juge unique de cette cour est autorisée par s. 7(5),
Loi sur
    les tribunaux judiciaires
, L.R.O. 1990, Chapitre C.43. Une révision nest
    pas une détermination
de novo
. De plus, cette cour ne doit pas intervenir
    dans les décisions discrétionnaires, comme celles qui touchent les prorogations
    de délai, quen labsence derreur de droit ou principe:
Machado v. Ontario
    Hockey Association,
2019 ONCA 210, au par. 9.

[10]

Le requérant na pas précisé aucune erreur commise,
    soit par la juge Benotto ou la juge Thorburn, qui pourrait justifier
    lintervention de cette cour.

[11]

La motion est donc rejetée.

[12]

Le requérant devrait payer à lintimée des
    dépens de 2 000 $, y compris tous débours et taxes applicables.

« L.B.
    Roberts j.c.a. »

« A.
    Harvison Young j.c.a. »

« E.
    Ria Tzimas, J. (ad hoc) »


